Citation Nr: 0500206	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-18 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to December 
1972.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted the veteran's claim for service 
connection for PTSD with a 50 percent disability evaluation.  
The veteran has appealed this decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In his September 2004 hearing before the undersigned Veterans 
Law Judge, the veteran introduced new evidence and waived 
initial RO consideration of this evidence.  Therefore, the 
Board may initially consider this additional evidence.  


FINDING OF FACT

The veteran's PTSD causes total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The relevant evidence of record includes a VA psychiatric 
examination in June 2001; VA outpatient treatment records 
from May 2001 to February 2003; a statement dated in 
September 2004 from a VA social worker; and the veteran's and 
his wife's contentions.  

In a June 2001 VA psychiatric examination, the veteran 
reported that he had been married for 30 years.  With respect 
to employment, he founded a company that did repair work.  He 
was currently the sole employee of the company, having fired 
the last person two weeks ago.  The veteran also worked part 
time with a friend building cable televisions.  He described 
symptoms such as diminished interest in participating in 
significant activities, feeling detached and estranged from 
others, restricted range of affect, irritability, anger, 
exaggerated startle response, and hypervigilance.  

On mental status examination, the veteran was pleasant and 
cooperative and neatly and casually dressed.  Impairment of 
thought processes or communication was not observed, rate and 
flow of speech were within normal limits, and the veteran was 
fully oriented.  The veteran also denied suicidal or 
homicidal thoughts or ideation.  The examiner noted the 
veteran was fully capable of maintaining his personal hygiene 
and other basic activities of daily living.  The veteran 
endorsed a moderate impairment in his memory and also noted 
an obsessive personality style related to keeping his home 
very clean.  He reported depression and disrupted sleep, but 
denied any delusions or hallucinations.  The results of this 
records review and the clinical interview were consistent 
with a DSM IV diagnosis of PTSD.  His global assessment of 
functioning equaled 40.

The veteran's outpatient treatment records are consistent 
with the VA examination.  For example, in November 2002, his 
problems were noted to include depression, with mild sleep 
problems; low frustration tolerance; some irritability; 
anxiety; and poor concentration.  At other times, he 
complained of depression and fatigue.  In November 2002, it 
was noted that he was working part time and was almost 
disabled.

In a statement dated in September 2004, a VA social worker 
wrote that he had been seeing the veteran since April 2001 
for PTSD.  He stated that the veteran was unable to be 
gainfully employed because he was unable to be in the 
presence of others.    

At his hearing in September 2004, the veteran stated that he 
used to work as a contractor until about six or seven years 
ago, when he "started going downhill."  He said his work 
started getting sloppy.  He said he no longer works as a 
contractor, but continues to work with a friend when needed, 
"maybe a couple of times a week."  The friend owned a 
carwash, where the veteran occasionally fixed things up or 
cleaned them.  

The veteran stated that during a typical day he tries to keep 
busy but "usually in the afternoon," he loses all energy 
and is ready to lay down.  He said he is "kind of like in 
[his] own little world."  He said he enjoyed working in his 
Japanese garden.  He also stated that his only regular meal 
schedule is in the evenings, when his wife is home.  During 
the days, he stated, he did not have a regular meal schedule.  
At nighttime, he stated that he is usually "up and down all 
the time," and that when he hears creaks at night, he is up 
to check on things.  

The veteran also stated that the only person he really 
associates with was his wife.  The veteran and his wife both 
said the veteran's relationship with his children, 
grandchildren, and other family members was strained.  The 
veteran's wife noted that they had been married 34 years, and 
described the veteran as very untrusting, very reserved, and 
said he did not like to be around people most of the time.  
The veteran also responded affirmatively when asked whether 
he had panic attacks, and described generally avoiding 
crowds.  

In a letter presented to the Board in September 2004, the 
veteran described the traumatic experiences he had in 
Vietnam, and the impact on him of his brother's death while 
fighting a fire.  He stated that his medications made holding 
down a job very difficult.  




II.  Legal analysis

The duty to notify and assist have been met in this case to 
the extent necessary to allow a full schedular grant of 
benefits, and no prejudice to the veteran results from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  As in this case, when the 
veteran's disability rating claim has been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R.  § 4.130, Diagnostic 
Code 9411 (2004).  Under this criteria, a 100 percent rating 
is warranted if there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, gross inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas like 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals interfering with routine activities; intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v.  Principi, 16 Vet.  App.  436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v.  Brown, 9 Vet.  App.  266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  

Here, the veteran has reported that he does some work for a 
friend at a car wash on occasion, but that the job does not 
require that he interact with other people.  A VA psychiatric 
examiner in June 2001 assigned the veteran a GAF score of 40.  
A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  A social 
worker in September 2004 also stated that the veteran was 
unable to be gainfully employed because he was unable to be 
around other people.  In view of the foregoing, the Board 
finds that the degree of disability resulting from the 
veteran's PTSD more nearly approximates the criteria for a 
100 percent scheduler evaluation, i.e., total occupational or 
social impairment.  See 38 C.F.R. §§ 4.3, 4.7 (2004).  
Accordingly, a 100 percent schedular evaluation is warranted.  


ORDER

Entitlement to an initial rating of 100 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


